Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-1-1996

Fischer v. Phila Elec Co
Precedential or Non-Precedential:

Docket 95-1793,95-1794




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Fischer v. Phila Elec Co" (1996). 1996 Decisions. Paper 36.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/36


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                     No. 95-1793 and 95-1794


      HERBERT L. FISCHER; FLOYD L. ADAMS; JAMES W. ALFREDS;
      JOHN I. ARENA; EARL T. ATKINSON; WILLIAM AUVE; THOMAS
        F. BECK; WILLIAM J. BONO; WILLIAM A. BURWELL, JR.,
     JOSEPH C. CALABRESE; PETER CARFAGNO; JOHN B. CREIGHTON;
   RALPH J. DAFERMO, SR.; FELIX A. DEJOSEPH; JOSEPH A. DEVITO;
       JOHN T. DOUGHERTY; JOHN J. DOWLING; ANTHONY FALASCA;
  EUGENE FINK; RITA J. GESUALDO; EDWIN HAINES; JOSEPH T. HALEY;
        DANIEL J. HEFFERAN; LEO M. HILL; ROBERT J. HOOPES;
 DONALD J. HOY; MICHAEL HRYNKO; DONALD HUGHES; CARL M. HUNSICKER;
   NEAL IRELAND; WALTER D. KRAUS; CHARLES E. LINDEMUTH; ROBERT
     F. MAHONEY; ANTHONY D. MARCHESANI; ROBERT P.F. MCCARON;
     ROBERT MCCORMICK; FRANK L. MERCADANTE; JOHN P. MONAGHAN;
    DAVID MONZO; JOHN K. MOORE; JOSEPH P. MORAN; MILDRED PEARL
MORGAN; RALPH E. MOYER; HERBERT E. MUELLER; JAMES J. NUGENT;
     THOMAS E. OETZEL; FRANK W. PERSICHETTI, SR.; CHARLES W.
    PLUMMER; LEWIS RAIBLEY; JAMES J. RODDY; JOHN J. SAUNDERS;
        LOUIS F. SAUNDERS; NICHOLAS J. SCRENCI; JOSEPH J.
     SEMETTI; JOHN STEINDL; WILLIAM F. THOMPSON; MICHAEL W.
      TRENDLER; FRANCIS R. TUNNEY, SR.; HERBERT R. WALTERS;
      RICHARD S. WILSON; JOHN H. ZIMMER; GERALD A. ZIMMERMAN

                               v.

     PHILADELPHIA ELECTRIC COMPANY; JOSEPH F. PAQUETTE, JR.;
     MICHAEL J. CROMMIE; SERVICE ANNUITY PLAN OF PHILADELPHIA
                         ELECTRIC COMPANY

  HERBERT L. FISCHER, JOHN B. CREIGHTON, FRANCIS R. TUNNEY, SR.;
   EARL ATKINSON, LEO M. HILL, DONALD HUGHES; JOSEPH P. MORAN;
        MICHAEL W. TRENDLER; JOHN H. ZIMMER; WILLIAM AUVE;
       JOHN STEINDL; LOUIS F. SAUNDERS; ROBERT MCCORMICK;
 . WILLIAM J. BONO; JAMES J. RODDY; RITA J. GESUALDO; RALPH J.
       DAFERMO, SR.; JOSEPH C. CALABRESE; JAMES W. ALFREDS;
        FELIX A. DEJOSEPH; EUGENE FINK; JOSEPH T. HALEY;
   WALTER D. KRAUS; CHARLES W. PLUMMER; ROBERT P.F. MCCARRON;
   RICHARD S. WILSON; JOHN P. MONAGHAN, RALPH E. MOYER; JOHN J.
DOWLING; JOSEPH J. SEMETTI; CHARLES E. LINDEMUTH; ROBERT F.
    MAHONEY; JOHN K. MOORE; JAMES J. NUGENT; JOHN J. SAUNDERS;
         ANTHONY FALASCA; DANIEL J. HEFFEREN; NICHOLAS J.
        SCRENCI; THOMAS E. OETZEL; DONALD J. HOY; FLOYD L.
      ADAMS, THOMAS F. BECK; JOHN T. DOUGHERTY; WILLIAM F.
            THOMPSON; GERALD A. ZIMMERMAN; HERBERT E.
           MUELLER; HERBERT R. WALTERS; LEWIS RAIBLEY;
                 JOSEPH L. GIORGIO; JOSEPH DEVITO;
        DAVID MONZO; THOMAS J. LEE; THOMAS B. BARNES, JR.;
     PHILIP G. MULLIGAN; ROBERT L. TOMLINSON; JOHN R. GRIMES;
     W.B. WILLSEY; WILLIAM J. MOSS; JAMES T. PRYOR; ROBERT
       J. GLENN; GEORGE C. ZAPP; JOSEPH J. DELLA VECCHIO;
        GEORGE V. CHURACH; CHARLES T. REIMEL; ANDREW J.
          KELLEHER; GEORGE C. HALL; WILLIAM P. ZACKEY;
         FRANCIS W. BATIPPPS; HARRY C. FRYMIARE, JR.;
         JOSEPH J. GRECO; RICHARD R. ROWLANDS; JESSE P.
        BOYD; JAMES D. DENNETT; VERNON C. READMAN, JR.;
   JOSEPH L. GIORGIO,; EDWARD M. HAILE; EUGENE C. SCHINDLER;
        JOHN P. SWAHL; ELMER E. LUCAS; JAMES L. ROUSH;
   JAMES V. LEWIS; ALBERT J. RIEGER; THOMAS J. SHERIDAN, JR.;
      DOLORES A. ROMANO; HELEN J. THROCKMORTON; ROBERT E.
     SPROSS; WILLIAM P. ROHLFING; EDWARD C. KISTNER, JR.;
      HARRY W. BACKHOUSE; JAMES V. MANNION, JR.; JOSEPH E.
     BONAPARTE; WILLIAM A. BRADY, JR.; MALCOLM J. MACNEIL;
MANUS J. COONEY; JOHN J. KUHNS; MARLENE BELL; DEAN G. BRADFORD;
  JAMES W. BATEMAN; JAMES S. HERRICK; STANLEY W. JACQUES, JR.;
 RUDOLPH G. DELLA VECCHIO; ALDEN F. TUCKER & BERNARD J. DRESS,

                            Appellants in 95-1794



    HERBERT L. FISCHER; FLOYD L. ADAMS; JAMES W. ALFREDS;
       JOHN I. ARENA; EARL T. ATKINSON; WILLIAM AUVE;
  THOMAS F. BECK; WILLIAM J. BONO; WILLIAM A. BURWELL, JR.;
         JOSEPH C. CALABRESE; PETER CARFAGNO; JOHN B.
         CREIGHTON; RALPH J. DAFERMO, SR.; FELIX A.
        DEJOSEPH; JOSEPH A. DEVITO; JOHN T. DOUGHERTY;
    JOHN J. DOWLING; ANTHONY FALASCA; EUGENE FINK; RITA J.
           GESUALDO; EDWIN HAINES; JOSEPH T. HALEY;
      DANIEL J. HEFFERAN; LEO M. HILL; ROBERT J. HOOPES;
    DONALD J. HOY; MICHAEL HRYNKO; DONALD HUGHES; CARL M.
     HUNSICKER; NEAL IRELAND; WALTER D. KRAUS; CHARLES E.
          LINDEMLUTH; ROBERT F. MAHONEY; ANTHONY D.
     MARCHESANI; ROBERT P.F. MCCARRON; ROBERT MCCORMICK;
           FRANK L. MERCANDANTE; JOHN P. MONAGHAN;
 DAVID MONZO; JOHN K. MOORE; JOSEPH P. MORAN; MILDRED PEARL
 MORGAN; RALPH E. MOYER; HERBERT E. MUELLER; JAMES J. NUGENT;
         THOMAS E. OETZEL; FRANK W. PERSICHETTI, SR.;
      CHARLES W. PLUMMER; LEWIS RAIBLEY; JAMES J. RODDY;
  JOHN J. SAUNDERS; LOUIS F. SAUNDERS; NICHOLAS J. SCRENCI;
    JOSEPH J. SEMETTI; JOHN STEINDL; WILLIAM F. THOMPSON;
        MICHAEL W. TRENDLER; FRANCIS R. TUNNEY, SR.;
    HERBERT R. WALTERS; RICHARD S. WILSON; JOHN H. ZIMMER;
                     GERALD A. ZIMMERMAN

                              v.

   PHILADELPHIA ELECTRIC COMPANY; JOSEPH F. PAQUETTE, JR.;
         MICHAEL J. CROMMIE; SERVICE ANNUITY PLAN OF
                PHILADELPHIA ELECTRIC COMPANY

             PECO Energy Company, formerly known as
             Philadelphia Electric Company, Joseph F.
               Paquette, Jr., Michael J. Crommie and
               Service Annuity Plan of Philadelphia
               Electric Company,

                         Appellants in 95-1794




         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
               (D.C. Civil Action No. 90-cv-08020)



                      Argued April 29, 1996

             Before: COWEN and ROTH, Circuit Judges
and CINDRICH, District Judge


                  ORDER AMENDING SLIP OPINION

         IT IS ORDERED that the slip opinion in the above case, filed
on October 1, 1996, be amended as follows:
         On page 5, line 27, add an "s" to the word "defendant".
         On page 20, Section V., delete the last sentence and replace
it with the following sentence:
                   We will reverse the holding of the
          district court and enter judgment on
          behalf of all defendants.

                              By the Court,



                              /s/ Jane R. Roth
                                 Circuit Judge

Dated: October 1, l996